


Exhibit 10.1    
EMPLOYMENT, NONDISCLOSURE AND NON-COMPETE AGREEMENT


THIS EMPLOYMENT, NONDISCLOSURE AND NON-COMPETE AGREEMENT (“Agreement”) is made
and entered into as of this 26th day of June, 2014, by and between RICHARDSON
ELECTRONICS, LTD., a Delaware corporation with its principal place of business
located at 40W267 Keslinger Road, P.O. Box 393, LaFox, IL 60147-0393 (the
“Employer”), and Gregory J. Peloquin, an individual whose current residence
address is 10N105 Burlington Road, Hampshire, IL 60140 (“Employee”).


RECITALS


WHEREAS, the Employer desires to employ Employee as its Executive Vice
President, EDG, upon the terms and conditions stated herein; and


WHEREAS, Employee desires to be so employed by the Employer at the salary and
benefits provided for herein; and


WHEREAS, Employee acknowledges and understands that during the course of his
employment, Employee has and will become familiar with certain confidential
information of the Employer which provides Employer with a competitive advantage
in the marketplace in which it competes, is exceptionally valuable to the
Employer, and is vital to the success of the Employer’s business; and


WHEREAS, the Employer and Employee desire to protect such confidential
information from disclosure to third parties or its use to the detriment of the
Employer; and


WHEREAS, the Employee acknowledges that the likelihood of disclosure of such
confidential information would be substantially reduced, and that legitimate
business interests of the Employer would be protected, if Employee refrains from
competing with the Employer and from soliciting its customers and employees
during and following the term of the Agreement, and Employee is willing to
covenant that he will refrain from such actions.


NOW THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto acknowledge and agree as
follows:


ARTICLE ONE


NATURE AND TERM OF EMPLOYMENT


1.01    Employment. The Employer hereby agrees to employ Employee and Employee
hereby accepts employment as the Employer’s Executive Vice President, EDG.


1.02    Term of Employment. Employee’s employment pursuant to this Agreement
shall commence on June 26, or such other date as may be agreed upon by Employee
and the Employer (the “Effective Date”) and, subject to the other provisions of
this Agreement, shall continue for a period of five years thereafter (the
“Employment Term”). The Employment Term shall be extended automatically for
successive one-year periods unless written notice of nonrenewal is provided to
the Employee or the Employer within 60 days prior to the expiration of the
Employment Term.


1.03    Duties. Employee shall perform such managerial duties and
responsibilities as may be assigned by Employer’s Chief Executive Officer or
such other person as the Employer may designate from time to time. Employee will
adhere to the policies and procedures of the Employer, including, without
limitation, its Code of Conduct, and will follow the supervision and direction
of the Chief Executive Officer, or such other person as the Employer may
designate from time to time, in the performance of such duties and
responsibilities. Notwithstanding the foregoing, for the first 12 months of the
Employment Term, the Employee’s duties and responsibilities shall be limited to
the Employer’s Electron Device Group including its existing product lines as of
4/1/14, and the Employee shall not provide any services in the RF and power
conversion line of business. Employee agrees to devote his full working time,
attention and energies to the diligent and satisfactory performance of his
duties hereunder, and to developing and improving the business and best
interests of the Company. Employee will use all reasonable efforts to promote
and protect the good name of the Company and will comply with all of his
obligations, undertakings, promises, covenants and agreements as set forth in
this Agreement. Employee will not, during the Employment Term or during any
period during which Employee is receiving payments pursuant to Article 2 and/or
Section 5.04, engage in any activity which would have, or reasonably be expected
to have, an adverse affect on the Employer’s reputation, goodwill or business
relationships or which would result, or reasonably be expected to result, in
economic harm to the Employer.




--------------------------------------------------------------------------------






ARTICLE TWO


COMPENSATION AND BENEFITS


For all services to be rendered by Employee in any capacity hereunder (including
as an officer, director, committee member or otherwise of the Employer or any
parent or subsidiary thereof or any division of any thereof) on behalf of the
Employer, the Employer agrees to pay Employee so long as he is employed
hereunder, and the Employee agrees to accept, the compensation set forth below.


2.01    Base Salary. During the term of Employee’s employment hereunder, the
Employer shall pay to Employee an annual base salary (“Base Salary”) at the rate
of three hundred nine thousand dollars ($309,000), payable in installments as
are customary under the Employer’s payroll practices from time to time. The
Employer at its sole discretion may, but is not required to, review and adjust
the Employee’s Base Salary from year to year; provided, however, that, except as
may be agreed in writing by Employee, Employer may not decrease Employee’s Base
Salary. No additional compensation shall be payable to Employee by reason of the
number of hours worked or by reason of hours worked on Saturdays, Sundays,
holidays or otherwise.


2.02    Incentive Plan. During the term of the Employee’s employment hereunder,
the Employee shall be a participant in the Corporate Incentive Plan, as modified
from time to time (the “Annual Incentive Plan”) and will be eligible for a bonus
(“Bonus”) pursuant thereto. The Employee’s “target bonus percentage” for
purposes of the Annual Incentive Plan shall be fifty percent (50%). Such Bonus
shall be determined and paid strictly in accordance with the Annual Incentive
Plan as modified or reduced by Employer at its discretion, and for any partial
fiscal year the Bonus shall be computed and paid only for the portion of the
fiscal year Employee is employed hereunder.


2.03    Auto Allowance and Vacation. During the term of the Employee’s
employment hereunder, the Employee shall be paid an auto allowance of $1,000 per
month. Employee shall be entitled to vacation in accordance with Employer’s
vacation policy in effect from time to time; provided, that notwithstanding,
anything to the contrary in such policy, Employee shall be eligible for three
(3) weeks vacation in calendar year 2014 and four (4) weeks vacation per year
thereafter.


2.04        Options.  Employee will be granted a Stock Option under Employer’s
Incentive Compensation Plan for 25,000 shares with an exercise price equal to
the closing price of the Employer’s Common Stock, as reported by NASDAQ, on the
date on which the Compensation Committee has approved the Award, and that will
vest in five equal annual installments over five years. After Employee’s first
year of service, on an annual basis Employer’s Chief Executive Officer will
recommend to the Board of Directors of the Employer that Employee be granted a
Stock Option under Employer’s Incentive Compensation Plan, subject to the terms
and conditions of the Incentive Compensation Plan.


2.05    Other Benefits. Employer will provide Employee such benefits (other than
bonus, auto allowance, severance, vacation and cash incentive compensation
benefits) as are generally provided by the Employer to its other employees,
including but not limited to, health/major medical insurance, dental insurance,
disability insurance, life insurance, sick days and other employee benefits
(collectively “Other Benefits”), all in accordance with the terms and conditions
of the applicable Other Benefits Plans as in effect from time to time. Nothing
in this Agreement shall require the Employer to maintain any benefit plan, nor
prohibit the Employer from modifying any such plan as it sees fit from time to
time. It is only intended that Employee shall be entitled to participate in any
such plan offered for which he may qualify under the terms of any such plan as
it may from time to time exist, in accordance with the terms thereof.


2.06    Disability. Any compensation Employee receives under any disability
benefit plan provided by Employer during any period of disability, injury or
illness shall be in lieu of the compensation which Employee would otherwise
receive under Article Two during such period of disability, injury or sickness.


2.07    Withholding. All salary, bonus and other payments described in this
Agreement shall be subject to withholding for federal, state or local taxes,
amounts withheld under applicable benefit policies or programs, and any other
amounts that may be required to be withheld by law, judicial order or otherwise.






--------------------------------------------------------------------------------




ARTICLE THREE


CONFIDENTIAL INFORMATION
RECORDS AND REPUTATION


3.01    Definition of Confidential Information. For purposes of this Agreement,
the term “Confidential Information” shall mean all of the following materials
and information (whether or not reduced to writing and whether or not
patentable) to which Employee receives or has received access or develops or has
developed in whole or in part as a direct or indirect result of his employment
with Employer or through the use of any of Employer’s facilities or resources:


(1)
Marketing techniques, practices, methods, plans, systems, processes, purchasing
information, price lists, pricing policies, quoting procedures, financial
information, customer names, contacts and requirements, customer information and
data, product information, supplier names, contacts and capabilities, supplier
information and data, and other materials or information relating to the manner
in which Employer, its customers and/or suppliers do business;



(2)
Discoveries, concepts and ideas, whether patentable or not, or copyrightable or
not, including without limitation the nature and results of research and
development activities, processes, formulas, techniques, “know-how,” designs,
drawings and specifications;



(3)
Any other materials or information related to the business or activities of
Employer which are not generally known to others engaged in similar businesses
or activities or which could not be gathered or obtained without significant
expenditure of time, effort and money; and



(4)
All inventions and ideas that are derived from or relate to Employee’s access to
or knowledge of any of the above enumerated materials and information.



The Confidential Information shall not include any materials or information of
the types specified above to the extent that such materials or information are
publicly known or generally utilized by others engaged in the same business or
activities in the course of which Employer utilized, developed or otherwise
acquired such information or materials and which Employee has gathered or
obtained (other than on behalf of the Employer) after termination of his
employment with the Employer from such other public sources by his own
expenditure of significant time, effort and money after termination of his
employment with the Employer. Failure to mark any of the Confidential
Information as confidential shall not affect its status as part of the
Confidential Information under the terms of this Agreement.


3.02    Ownership of Confidential Information. Employee agrees that the
Confidential Information is and shall at all times remain the sole and exclusive
property of Employer. Employee agrees immediately to disclose to Employer all
Confidential Information developed in whole or part by him during the term of
his employment with Employer and to assign to Employer any right, title or
interest he may have in such Confidential Information.


Without limiting the generality of the foregoing, every invention, improvement,
product, process, apparatus, or design which Employee may take, make, devise or
conceive, individually or jointly with others, during the period of his
employment by the Employer, whether during business hours or otherwise, which
relates in any manner to the business of the Employer either now or at any time
during the period of his employment), or which may be related to the Employer in
connection with its business (hereinafter collectively referred to as
“Invention”) shall belong to and be the exclusive property of the Employer and
Employee will make full and prompt disclosure to the Employer of every
Invention. Employee will assign to the Employer, or its nominee, every Invention
and Employee will execute all assignments and other instruments or documents and
do all other things necessary and proper to confirm the Employer’s right and
title in and to every Invention; and Employee will perform all proper acts
within his power necessary or desired by the Employer to obtain letters patent
in the name of the Employer (at the Employer’s expense) for every Invention in
whatever countries the Employer may desire, without payment by the Employer to
Employee of any royalty, license fee, price or additional compensation.


3.03.    Non Disclosure of Confidential Information. Except as required in the
faithful performance of Employee’s duties hereunder (or as required by law),
during the term of his employment with Employer and for a period after the
termination of such employment until the Confidential Information no longer
meets the definition set forth above of Confidential Information with respect to
Employee, Employee agrees not to directly or indirectly reveal, report, publish,
disseminate, disclose or transfer any of the Confidential Information to any
person or entity, or utilize for himself or any other person or entity any of
the Confidential Information for any purpose (including, without limitation, in
the solicitation of existing Employer customers or suppliers), except in the
course of performing duties assigned to him by Employer. Employee further agrees
to use his best endeavors to prevent




--------------------------------------------------------------------------------




the use for himself or others, or dissemination, publication, revealing,
reporting or disclosure of, any Confidential Information.


3.04    Protection of Reputation. Employee agrees that he will at no time,
either during his employment with the Employer or at any time after termination
of such employment, engage in conduct which injures, harms, corrupts, demeans,
defames, disparages, libels, slanders, destroys or diminishes in any way the
reputation or goodwill of the Employer, its subsidiaries, or their respective
shareholders, directors, officers, employees, or agents, or the services
provided by the Employer or the products sold by the Employer, or its other
properties or assets, including, without limitation, its computer systems
hardware and software and its data or the integrity and accuracy thereof.


3.05    Records and Use of Employer Facilities. All notes, data, reference
materials, memoranda and records, including, without limitation, data on the
Employer’s computer system, computer reports, products, customers and suppliers
lists and copies of invoices, in any way relating to any of the Confidential
Information or Employer’s business (in whatever form existing, including,
without limit, electronic) shall belong exclusively to Employer, and Employee
agrees to maintain them in a manner so as to secure their confidentiality and to
turn over to Employer all copies of such materials (in whole or in part) in his
possession or control at the request of Employer or, in the absence of such a
request, upon the termination of Employee’s employment with Employer. Upon
termination of Employee’s employment with Employer, Employee shall immediately
refrain from seeking access to Employer’s (a) telephonic voice mail, E-mail or
message systems, (b) computer system and (c) computer data bases and software.
The foregoing shall not prohibit Employee from using Employer’s public Internet
(not intranet) site.


3.06.    Representations. Employee represents and warrants that his employment
by Employer as described herein will not violate or conflict with and will not
be constrained by any prior employment or consulting agreement or relationship.
Employee represents and warrants that he is not under any restriction, and there
are no other restrictions applicable to him or anyone else, that would prevent
or make unlawful Employee being employed by Employer or performing his
obligations hereunder to Employer. Employee further represents that he is not
bound by the terms of any employment or severance agreement or any restrictive
covenant other than the restrictive covenants described in Section 3.07 herein,
with which he agrees to comply with as set forth in Section 3.07 herein.
Employee has disclosed to Employer any restrictions that Employee has with any
employer, service recipient, in either case whether current or former, or
business.


3.07.    Confidential Information and Obligations to Former Employers. Employer
respects the restrictive covenant obligations that Employee has with respect to
his former employer, including regarding confidential and proprietary
information, and Employee recognizes the importance of honoring these
obligations. Employee understands and agrees to honor his obligation not to
disclose any confidential or proprietary information belonging to any of
Employee’s former employer, and not to use, disclose, communicate or make
available, in whole or in part, to any entity or person, such information in
performing his duties with Employer. Employee has taken all appropriate actions
to return any property to Employee’s former employer, and Employee has not
transferred any information of his former employer to Employee’s personal
accounts or any account or form that could be used other than for the benefit of
the former employer. Employer and Employee agree that Employee’s employment
under this Agreement does not require and will not involve the use of any
confidential information of Employee’s former employer. In addition, Employer
and Employee agree that during the first 12 months of the Employment Term,
Employee’s duties hereunder will be limited to Employer’s lines of business that
are not competitive with any business activity of Employee’s former employer in
which Employee was involved while in the employ of such former employer.
Employee agrees to take any and all measures necessary to ensure that (i)
confidential information of his prior employers will not be used by Employee in
the performance of Employee’s duties pursuant to this Agreement, (ii) during the
first 12 months of the Employment Term, Employee does not assist with, provide
services or advice to or otherwise have involvement with any line of business of
Employer that is competitive with any business activity of Employee’s former
employer in which Employee was involved while in the employ of such former
employer, (iii) during the first 12 months of the Employment Term, Employee does
not solicit, or in any way cause, aid or assist Employer to solicit, any
employee of Employee’s former employer or directly or indirectly cause any such
employee to sever his or her relationship with such former employer, and (iv)
during the first 12 months of the Employment Term, Employee does not cause or
attempt to cause, or in any way cause, aid or assist Employer to cause, any
client, customer or supplier of his former employer to terminate or reduce its
business with such employer.






--------------------------------------------------------------------------------




ARTICLE FOUR


NON-COMPETE AND NON-SOLICITATION COVENANTS


4.01    Non-Competition and Non-Solicitation. Employee acknowledges that it may
be very difficult for him to avoid using or disclosing the Confidential
Information in violation of Article Three above in the event that he is employed
by any person or entity other than the Employer in a capacity similar or related
to the capacity in which he is employed by the Employer. Accordingly, Employee
agrees that he will not, during the term of employment with Employer and, if
Employee voluntarily terminates his employment hereunder without Good Reason (as
hereinafter defined), or if Employer terminates his employment for Cause, for a
period of twelve (12) months after the termination of such employment,
irrespective of the time, manner or cause of such termination, directly or
indirectly (whether or not for compensation or profit):


(1)
Engage in any business or enterprise the nature of any part of which is
competitive with any part of that of the Employer (a “Prohibited Business”); or



(2)
Participate as an officer, director, creditor, promoter, proprietor, associate,
agent, employee, partner, consultant, sales representative or otherwise, or
promote or assist, financially or otherwise, or directly or indirectly own any
interest in any person or entity involved in any Prohibited Business; or



(3)
Canvas, call upon, solicit, entice, persuade, induce, respond to, or otherwise
deal with, directly or indirectly, any individual or entity which, during
Employee’s term of employment with the Employer, was or is a customer or
supplier, or proposed customer or supplier, of the Employer whom Employee called
upon or dealt with, or whose account Employee supervised, for any of the
following purposes:



(a)
to purchase (with respect to customers) or to sell (with respect to suppliers)
products of the types or kinds sold by the Employer or which could be
substituted for (including, but not limited to, rebuilt products), or which
serve the same purpose or function as, products sold by the Employer (all of
which products are herein sometimes referred to, jointly and severally, as
“Prohibited Products”), or



(b)
to request or advise any such customer or supplier to withdraw, curtail or
cancel its business with the Employer; or



(4)
For himself or for or through any other individual or entity call upon, solicit,
entice, persuade, induce or offer any individual who, during Employee’s term of
employment with the Employer, was an employee or sales representative or
distributor of the Employer, employment by, or representation as sales agent or
distributor for, any one other than the Employer, or request or advise any such
employee or sales agent or distributor to cease employment with or
representation of the Employer, and Employee shall not approach, respond to, or
otherwise deal with any such employee or sales representative or distributor of
Employer for any such purpose, or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity.



4.02    Obligation Independent. The obligations of each subparagraph and
provision of Section 4.01 shall be independent of any obligation under any other
subparagraph or provision hereof or thereof.


4.03    Public Stock. Nothing in Section 4.01, however, shall prohibit Employee
from owning (directly or indirectly through a parent, spouse, child or other
relative or person living in the same household with Employee or any of the
foregoing), as a passive investment, up to 1% of the issued and outstanding
shares of any class of stock of any publicly traded company.


4.04    Business Limitation. If, at the termination of Employee’s employment and
for the entire period of twelve (12) months prior thereto his duties and
responsibilities are limited by the Employer so that he is specifically assigned
to, or responsible for, one or more divisions, subsidiaries or business units of
the Employer, then subparagraphs (1) through (3) of Section 4.01 shall apply
only to any business which competes with the business of such divisions,
subsidiaries or business units.


4.05    Area Limitation. If at the termination of Employee’s employment and for
the entire period of twelve (12) months prior thereto he or she has
responsibility for only a designated geographic area, then subparagraphs (1)
through (3) of Section 4.01 shall apply only within such area.






--------------------------------------------------------------------------------




ARTICLE FIVE


TERMINATION


5.01    Termination by Employer for Cause. The Employer shall have the right to
terminate Employee’s employment at any time for “cause.” Prior to such
termination, the Employer shall provide Employee with written notification of
any and all allegations constituting “cause” and the Employee shall be given
five (5) working days after receipt of such written notification to respond to
those allegations in writing. Upon receipt of the Employee’s response, the
Employer shall meet with the Employee to discuss the allegations.


For purposes hereof, “cause” shall mean (i) an act or acts of personal
dishonesty taken by the Employee and intended to result in personal enrichment
of the Employee, (ii) material violations by the Employee of the Employee’s
obligations or duties under, or any terms of, this Agreement, which are not
remedied in a reasonable period (not to exceed ten (10) days) after receipt of
written notice thereof from the Employer, (iii) any violation by the Employee of
any of the provisions of Articles Three or Four, or (iv) Employee being charged,
indicted or convicted (by trial, guilty or no contest plea or otherwise) of (a)
a felony, (b) any other crime involving moral turpitude, or (c) any violation of
law which would impair the ability of the Employer or any affiliate to obtain
any license or authority to do any business deemed necessary or desirable for
the conduct of its actual or proposed business.


5.02    Termination by Employer Because of Employee’s Disability, Injury or
Illness. The Employer shall have the right to terminate Employee’s employment if
Employee is unable to perform the duties assigned to him by the Employer because
of Employee’s disability, injury or illness, provided however, such inability
must have existed for a total of one hundred eighty (180) consecutive days
before such termination can be made effective. Any compensation Employee
receives under any disability benefit plan provided by Employer during any
period of disability, injury or illness shall be in lieu of the compensation
which Employee would otherwise receive under Article Two during such period of
disability, injury or sickness.


5.03    Termination as a Result of Employee’s Death. The obligations of the
Employer to Employee pursuant to this Agreement shall automatically terminate
upon Employee’s death.


5.04    Termination by Employer for any Other Reason. The Employer shall have
the right to terminate Employee’s employment at any time for any reason upon
written notice to Employee.


5.05    Termination by Employee. Subject to the provisions of Articles Three and
Four above, Employee may terminate his employment by the Employer at any time by
sixty (60) days prior written notice to Employer. In such event Employer may
elect to terminate the employment at any time after receipt of the notice;
provided however, for compensation purposes, the date of termination shall be
the last day of the notice period.


5.06    Compensation on Termination. If Employee’s employment is terminated
under Sections 5.01, 5.02, 5.03, 5.04 or 5.05 above, the Employer’s obligation
to pay Employee’s Base Salary, Auto Allowance and Bonus pursuant to the Annual
Incentive Plan shall cease on the date on which the termination of employment
occurs and shall be prorated and accrued to the date of termination, except as
expressly provided for below with respect to Sections 5.04. Employer’s
obligations and Employee’s rights with respect to Stock Awards, Options and
Other Benefits shall be governed by the provisions of the plans under which they
are granted.


If Employee’s employment is terminated under Section 5.04, the Employer shall be
obligated to pay to Employee an amount equal to twelve (12) months of his then
current Base Salary, which amount shall be paid by Employer in substantially
equal installments over the period of twelve (12) months after the date on which
Employee’s employment is so terminated on the dates Employer would normally pay
its employees In addition, provided that (a) Employee has elected COBRA
continuation coverage and (b) Employee pays for Employee’s portion of Employee’s
medical and dental premiums, then the Employer shall continue to pay the
Employer’s portion of Employee’s medical and dental premiums during such COBRA
continuation coverage until the earlier of (i) twelve months after the date on
which Employee’s employment is terminated or (ii) the date that Employee becomes
eligible to receive medical insurance benefits from a new employer; provided
that, if such continued coverage would result in excise tax or other penalties
imposed on Employer, Employee shall pay the entire amount of such COBRA
continuation coverage and Employer shall pay Employee a dollar amount equal to
the amount Employer would otherwise have contributed to such coverage.
Notwithstanding the foregoing, the payments and benefits described in this
paragraph shall be subject to Employee’s execution and delivery of a customary
release of claims against Employer and its affiliates by no later than the 45th
day following his termination of employment and his not revoking such release,
and none of the cash payments described in the first sentence of this paragraph
shall be paid until such release has been delivered and a seven day revocation
period has elapsed. Any amounts that would have been paid prior to the
execution, delivery and lapse of the revocation period of such release but for
the preceding sentence shall be paid on the first payroll period following the
60th




--------------------------------------------------------------------------------




day after Employee’s termination of employment.


However, if the Employee is a “Specified Employee”, as defined in Internal
Revenue Code Section 409A and the regulations promulgated thereunder, on the
date of his termination of employment, such amounts otherwise payable within the
first six (6) calendar months following the Employee’s termination of
employment, shall be delayed, to the extent necessary for the Employee to avoid
the adverse tax consequences imposed under Code Section 409A. On the first
business day of the seventh calendar month immediately following the Employee’s
termination of employment, payment of the aggregate amount of the delayed cash
payment shall be paid in a lump sum. The remaining installment payments shall be
made on the same dates as the Employer makes regular payroll payments under its
customary practice. Employer’s obligations and Employee’s rights with respect to
Stock Awards, Options and Other Benefits shall be governed by the provisions of
the plans under which they are granted and paid or provided to the date on which
Employee’s employment is so terminated. During the time Employer makes such
payments, Employee shall provide such assistance and time as may reasonably be
required by Employer to effect a smooth transition to the employee(s) assuming
Employee’s duties and responsibilities.
    
ARTICLE SIX


REMEDIES


6.01    Employee acknowledges that the restrictions contained in this Agreement
will not prevent him from obtaining such other gainful employment he may desire
to obtain or cause him any undue hardship and are reasonable and necessary in
order to protect the legitimate interests of employer and that violation thereof
would result in irreparable injury to Employer. Employee therefor acknowledges
and agrees that in the event of a breach or threatened breach by Employee of the
provisions of Article Three or Article Four or Section 1.03, Employer shall be
entitled to an injunction restraining Employee from such breach or threatened
breach and Employee shall lose all rights to receive any payments under Section
5.04. Nothing herein shall be construed as prohibiting or limiting Employer from
pursuing any other remedies available to Employer for such breach or threatened
breach; the rights hereinabove mentioned being in addition to and not in
substitution of such other rights and remedies. The period of restriction
specified in Article Four shall abate during the time of any violation thereof,
and the portion of such period remaining at the commencement of the violation
shall begin to run until the violation is cured.


6.02    Survival. The provisions of this Article Six and of Articles Three and
Four shall survive the termination or expiration of this Agreement.


ARTICLE SEVEN


MISCELLANEOUS


7.01    Assignment. Employee and Employer acknowledge and agree that the
covenants, terms and provisions contained in this Agreement constitute a
personal employment contract and the rights and obligations of the parties
thereunder cannot be transferred, sold, assigned, pledged or hypothecated,
excepting that the rights and obligations of the Employer under this Agreement
may be assigned or transferred pursuant to a sale of the business, merger,
consolidation, share exchange, sale of substantially all of the Employer’s
assets or of the business unit or division for which Employee is performing
services, or other reorganization described in Section 368 of the Code, or
through liquidation, dissolution or otherwise, whether or not the Employer is
the continuing entity, provided that the assignee, or transferee is the
successor to all or substantially all of the assets of the Employer or of the
business unit or division for which Employee is performing services and such
assignee or transferee assumes the rights and duties of the Employer, if any, as
contained in this Agreement, either contractually or as a matter of law.


7.02    Severability. Should any of Employee’s obligations under this Agreement
or the application of the terms or provisions of this Agreement to any person or
circumstances, to any extent, be found illegal, invalid or unenforceable in any
respect, such illegality, invalidity or unenforceability shall not affect the
other provisions of this Agreement, all of which shall remain enforceable in
accordance with their terms, or the application of such terms or provisions to
persons or circumstances other than those to which it is held illegal, invalid
or unenforceable. Despite the preceding sentence, should any of Employee’s
obligations under this Agreement be found illegal, invalid or unenforceable
because it is too broad with respect to duration, geographical or other scope,
or subject matter, such obligation shall be deemed and construed to be reduced
to the maximum duration, geographical or other scope, and subject matter
allowable under applicable law.


The covenants of Employee in Articles Three and Four and each subparagraph of
Section 4.01 are of the essence of this Agreement; they shall be construed as
independent of any other provision of this Agreement; and the existence of any
claim or cause of action of Employee against the Employer, whether predicated on
the Agreement or otherwise shall not constitute a defense to enforcement by the
Employer of any of these covenants. The covenants of Employee shall be
applicable irrespective of whether termination




--------------------------------------------------------------------------------




of employment hereunder shall be by the Employer or by Employee, whether
voluntary or involuntary, or whether for cause or without cause.


7.03    Notices. Any notice, request or other communication required to be given
pursuant to the provisions hereof shall be in writing and shall be deemed to
have been given when delivered in person or three (3) days after being deposited
in the United States mail, certified or registered, postage prepaid, return
receipt requested and addressed to the party at its or his last known addresses.
The address of any party may be changed by notice in writing to the other
parties duly served in accordance herewith.


7.04    Waiver. The waiver by the Employer or Employee of any breach of any term
or condition of this Agreement shall not be deemed to constitute the waiver of
any other breach of the same or any other term or condition hereof. Failure by
any party to claim any breach or violation of any provision of this Agreement
shall not constitute a precedent or be construed as a waiver of any subsequent
breaches hereof.


7.05    Continuing Obligation. The obligations, duties and liabilities of
Employee pursuant to Articles Three and Four of this Agreement are continuing,
absolute and unconditional and shall remain in full force and effect as provided
herein and survive the termination of this Agreement.


7.06    No Conflicting Obligations or Use. Employer does not desire to acquire
from Employee any secret or confidential know-how or information which he may
have acquired from others nor does it wish to cause a breach of any non compete
or similar agreement to which Employee may be subject. Employee represents and
warrants that (i) other than for this Agreement, he is not subject to or bound
by any confidentiality agreement or non disclosure or non compete agreement or
any other agreement having a similar intent, effect or purpose, and (ii) he is
free to use and divulge to Employer, without any obligation to or violation of
any right of others, any and all information, data, plans, ideas, concepts,
practices or techniques which he will use, describe, demonstrate, divulge, or in
any other manner make known to Employer during the performance of services


7.07    Attorneys Fees. In the event that Employee has been found to have
violated any of the terms of Articles Three or Four of this Agreement either
after a preliminary injunction hearing or a trial on the merits or otherwise,
Employee shall pay to the Employer the Employer’s costs and expenses, including
attorneys fees, in enforcing the terms of Articles Three or Four of this
Agreement.


7.08    Advise New Employers. During Employee’s employment with the Employer and
for one (1) year thereafter, Employee will communicate the contents of Articles
Three and Four to any individual or entity which Employee intends to be employed
by, associated with, or represent which is engaged in a business which is
competitive to the business of Employer.


7.09    Captions. The captions of Articles and Sections this Agreement are
inserted for convenience only and are not to be construed as forming a part of
this Agreement.


EMPLOYEE ACKNOWLEDGES THAT HE HAS READ AND FULLY UNDERSTANDS EACH AND EVERY
PROVISION OF THE FOREGOING AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


EMPLOYEE                        EMPLOYER                         


/s/ Gregory J. Peloquin                    By:     /s/ Edward J.
Richardson                
Gregory J. Peloquin                        Name: Edward J. Richardson
Title: CEO and Chairman of the Board






